Case: 17-30387      Document: 00514232629         Page: 1    Date Filed: 11/09/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-30387                                FILED
                                  Summary Calendar                       November 9, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MELVIN JACKSON, also known as Melvo Jackson,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:13-CR-189-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Melvin Jackson was convicted of conspiracy, being a felon in possession
of a firearm, and possession with the intent to distribute heroin. United States
v. Jackson, 662 F. App’x 310, 312 (5th Cir. 2016). On appeal, Jackson raised
several issues, including a constitutional challenge to his sentence that was
foreclosed by United States v. Hernandez, 633 F.3d 370, 374 (5th Cir. 2011).
See Jackson 662 F. App’x at 312, 319. We affirmed Jackson’s conviction but


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30387     Document: 00514232629     Page: 2   Date Filed: 11/09/2017


                                  No. 17-30387

vacated and remanded the sentence for further consideration of the application
of a sentencing enhancement based on the severity of the injury to the victim.
Id. at 318-20.    On remand, the district court found that the sentencing
enhancement was appropriate. Jackson does not challenge this finding.
      On appeal, Jackson states that in his initial appeal he raised the issue
that his sentence was unconstitutional because it was based on uncharged
conduct. Jackson concedes that this argument is foreclosed by Hernandez, but
he raises the issue again to preserve it for possible further review. Accordingly,
Jackson’s unopposed motion for summary disposition is GRANTED, his
alternative motion for an extension of time is DENIED, and the district court’s
judgment is AFFIRMED.




                                        2